Citation Nr: 1723452	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Army from January 1965 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio that denied entitlement to service connection for PTSD.  A VA treatment record was associated with the record within one year of the decision, and the RO made no determination as to whether 3.156(b) applied to this additional evidence received within the appeal period.  Accordingly, the Veteran's October 2005 claim for service connection for PTSD remains pending, and the March 2006 rating decision is the one on appeal to the Board.  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  The Board has broadened the Veteran's claim as reflected on the title page to ensure consideration of all diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The record evidence shows diagnoses of depressive disorder and PTSD.  The Veteran has described four different in-service stressors that he asserts caused his psychiatric disability.  The first incident involves the Veteran witnessing a rifle range lieutenant being accidentally shot.  The second incident, occurring in February or March 1965, involves the Veteran almost being shot by a fellow soldier on the rifle range.  The third incident was a live-fire drill in boot camp where another soldier had a mental breakdown and was almost shot.  The fourth incident involves the death of another soldier in a boating accident.  The Veteran has stated that he attended the funeral and saw his bloated body.  See September 2016 Board Hearing Transcript; December 2012 VA treatment record; August 2010 lay statement.  The Veteran has indicated the first incident occurred during his basic training at Fort Kentucky, and his service personnel records confirm his presence there between January 8, 1965 and March 26, 1965.  Upon remand, the AOJ should verify whether a lieutenant was shot during this period.  The AOJ should also search for any drownings documented between March 26, 1965 and September 13, 1965 while the Veteran was stationed with the Headquarters and Headquarters Company 216th Signal Depot.  Additionally, remand is necessary to afford him a VA examination to determine the nature and etiology of his acquired psychiatric disorders.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Updated VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Attempt to verify the Veteran's reported stressors:

(a) of a lieutenant being shot on a rifle range during the Veteran's basic training between January 8, 1965 and March 26, 1965 at Fort Knox, Kentucky; and 

(b) of a drowning documented between March 26, 1965 and September 13, 1965 while the Veteran was stationed with the Headquarters and Headquarters Company 216th Signal Depot.  See October 2010 lay statement.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his current psychiatric disorders.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Psychiatric testing should be accomplished.  The VA examiner should specifically address the following:

(a) A diagnosis of PTSD should be explicitly ruled in or excluded. 

(i) If a diagnosis of PTSD is not warranted, the examiner should discuss the basis for this conclusion, and reconcile this finding with the diagnosis of PTSD in the VA outpatient records. 

(ii) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity, to specifically include the Veteran's reported stressor of almost being shot by a fellow soldier on the rifle range in February or March 1965.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(iii) If a diagnosis of PTSD is warranted and is not due to a fear of hostile military or terrorist activity, specify the stressor or stressors upon which that diagnosis is based. 

(b) For any psychiatric disability other than PTSD diagnosed, including depressive disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to service.  If a psychiatric disorder other than PTSD is not diagnosed, please reconcile this finding with the diagnoses of depressive disorder in the VA outpatient records.  

The examiner should give a reasoned explanation for all opinions provided.  

4.  Then readjudicate the Veteran's claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

